DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7 in the reply filed on 8/30/2022 is acknowledged.
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al (WO 2013147701 A1).
Regarding claim 1, Chan teaches a water borne polyurethane dispersion that can be used for coating sealers [P4L26-28 and P5L31-38].  Example 4 [P16L1-4] teaches a water bone polyurethane dispersion comprising poly(oxycarbonyloxy 2-butyl-2-ethyl-1,3-propanedioyl), meeting the claimed polycarbonate diol, and methylene-4,4’-bis(cyclohexyl) diisocyanate, meeting the claimed polyisocyanate.  One of ordinary skill would understand that the diol comprises hydroxyl functional groups; and the polyurethane is a hydroxyl functional reaction product of the diol and the diisocyanate, as shown in Figure 1.
The polyurethane dispersion can be blended with other compatible water borne polymers such as acrylic emulsions [P5L19-25, P12L19-21], which is equivalent to the claimed acrylic latex resin.  Chan does not teach any core-shell structure of the acrylic emulsion.  Therefore, the examiner reasonably considers the acrylic latex is free of a core-shell latex.

Regarding claim 2, Chan further teaches that the composition may comprise excipients including pigments [P12L29-31].  

Regarding claim 4, Chan further teaches that the isocyanate monomer includes hexamethylene diisocyanate [P8L29-30].  The examiner submits that hexamethylene diisocyanate is equivalent to the claimed hexane diisocyanate.  

Regarding claim 5, Chan further teaches that the polyurethane dispersion may comprise a polyisocyanate pre-polymer formed from isocyanate monomers with at least two cross-linkage isocyanate functional groups [P8L34-35], meeting the claimed polyisocyanate crosslinker having an isocyanate functionality of greater than 2.

Regarding claim 7, Chan further teaches that the di-functional polyols include combination of polyester polyol and polycarbonate polyol [P8L13-16].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (WO 2013147701 A1) as applied to claim 1 above, and further in view of Elementis (“Nalzin FA 379”, 2009).
Regarding claim 3, Chan teaches the water-borne sealer composition of claim 1 as stated above.  Chan further teaches using the composition in applications involving metal substrates [P12L17-19].
Chan does not teach a rust inhibitor.
Elementis teaches a corrosion inhibitor Nalzin FA 379 for waterborne coating [P1, General information]. It can be used on metal surfaces [P1, the 2nd last paragraph].  One of ordinary skill would understand that a rust inhibitor is desirable to prevent corrosion on a metal surface.  It would have been obvious to one of ordinary skill in the art at the time of filing to use Nalzin FA 379 as a corrosion inhibitor in Chan's composition, as it is expressly disclosed as being useful in this capacity. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (WO 2013147701 A1) as applied to claim 1 above, and further in view of Morikami et al (US 20140088246 A1).
Regarding claim 6, Chan teaches the water-borne sealer composition of claims 1 and 5 as stated above.
Chan does not teach the crosslinker is an isocyanurate.
In the same field of endeavor, Morikami teaches an aqueous polyurethane resin dispersion wherein the polyurethane comprises polyisocyanate and polycarbonate polyol [abstract].  The composition also includes (X) a polyfunctional isocyanate compound having three or more isocyanato groups per molecule including an isocyanurate [0066].  It would have been obvious to one of ordinary skill in the art at the time of filing to select isocyanurate as the crosslinker in Chan’s formulation, as it is expressly disclosed as being useful in this capacity. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANGTIAN XU/Examiner, Art Unit 1762              
                                                                                                                                                                                          /ROBERT S JONES JR/Primary Examiner, Art Unit 1762